DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Foreign priority not acknowledge. Certified documents not received.

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(Currently Amended) 1. A graph feature extraction system based on adjacency matrix in a computer environment, wherein the graph feature extraction system extracts features of a graph based on adjacency matrix of the graph, wherein the features correspond to subgraphs structures which directly support classification; the features are presented in a form of at least one vector, each vector corresponding to a distribution of a mixed state in the graph; the graph feature extraction system comprises a connection information regulation module and a feature generation module, wherein: the connection information regulation module is configured to reorder all vertices in a first adjacency matrix of the graph to obtain a second adjacency matrix; and connection information elements in the second adjacency matrix are mainly distributed in a diagonal region with width of n, where n is a positive integer, n.gtoreq.2 and n<|V|, |V| is a number of rows or columns of the second adjacency matrix; the feature generation module generates the features of the graph based on the second adjacency matrix, and the features correspond to subgraph structures which support classification, and each vector corresponds to the distribution of the mixed state in the graph; the graphs and subgraphs are graphs in graph theory; the connection information element is the corresponding element of an edge of the graph in the adjacency matrix.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “…the graph feature extraction system comprises a connection information regulation module and a feature generation module, wherein: the connection information regularization module is configured to reorder all vertices in a first adjacency matrix of the graph to obtain a second adjacency matrix; and connection information elements in the second adjacency matrix are mainly distributed in a diagonal region with width of n, where n is a positive integer, n > 2 and n<|V|, |V| is a number of rows or columns of the second adjacency matrix; the feature generation module generates the features of the graph based on the second adjacency matrix, and the features correspond to subgraph structures which support classification, and each vector corresponds to the distribution of the mixed state in the graph…”, or any variation thereof as recited.
Closest prior art Niepert, Mathias, Mohamed Ahmed, and Konstantin Kutzkov. "Learning convolutional neural networks for graphs." International conference on machine learning. PMLR, 2016.discloses a framework for learning convolutional neural networks for arbitrary graphs. These graphs may be undirected, directed, and with both discrete and continuous node and edge attributes. Analogous to image-based convolutional networks that operate on locally connected regions of the input, we present a general approach to extracting locally connected regions from graphs.
Further closest prior art Martinez Canedo USPN 2019/0095806 discloses learning structural relationships between nodes of a graph includes generating a knowledge graph comprising nodes representing a system and applying a graph-based convolutional neural network (GCNN) to the knowledge graph to generate feature vectors describing structural relationships between the nodes. The GCNN comprises: (i) a graph feature compression layer configured to learn subgraphs representing embeddings of the nodes of the knowledge graph into a vector space, (ii) a neighbor nodes aggregation layer configured to derive neighbor node feature vectors for each subgraph and aggregate the neighbor node feature vectors with their corresponding subgraphs to yield aggregated subgraphs, and (iii) a subgraph convolution layer configured to generate the feature vectors based on the aggregated subgraphs. Functional groups of components included in the system may then be identified based on the plurality of feature vectors.
However, none of the prior art of record disclose the claims as recited.
Therefore, in light of the ISR and prior art of record, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


July 30, 2022

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662